DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,074,295. Although the claims at issue are not identical, they are not patentably distinct from each other because the structural limitations for the identifier of this application is claimed in the issued patent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-13, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolfgang Sutter U.S. Patent 8,037,840 B2 (Sutter) in view of Daniel E. Zampa et al. U.S. Patent 5,415,911 (Zampa) further in view of Thomas Grassl et al. U.S. Patent 8,015,626 B2 (Grassl).
Regarding claim 1, Sutter discloses a photoluminescent identifier system comprising: an upper photoluminescent layer, and a photoluminescent pigment (Figure 1 Element 3);  a 
Therefore it would have been an obvious modification well known in the art at the time the invention was made to modify Sutter as taught by Zampa to include Zampa’s identifier with the specific material properties.  Such a modification would provide a means to apply an identifier on headwear.  
Sutter in view of Zampa does not directly disclose the application of the identifier on firefighting equipment.  Grassl discloses an identification badge system applied to firefighting equipment (Column 3 Lines 7-24). 
Therefore it would have been an obvious modification well known in the art at the time the invention was made to modify Sutter in view of Zampa as taught by Grassl to include Grassl’s application of the identifier on firefighter equipment.  Such a modification would provide a means to apply an identifier on firefighter equipment.  
Regarding claims 2 and 3, Sutter in view of Zampa in view of Grassl discloses the photoluminescent identifier system wherein said rigid material or said semi-rigid material is a PVC material (Figure 5, Column 4 Lines 44-51, Zampa).  Sutter in view of Zampa in view of Grassl does not directly disclose the PVC material to be rubberized.  Material modification is 
Regarding claim 4, Sutter in view of Zampa in view of Grassl discloses the photoluminescent identifier system including an indicia layer secured over said photoluminescent layer, said indicia layer including a pattern formed to create indicia (Element 6, Sutter).  
Regarding claims 8 and 9, Sutter in view of Zampa in view of Grassl discloses the photoluminescent identifier system wherein said photoluminescent identifier system is constructed and arranged to light up automatically in a low-light environment through said photoluminescent pigment; wherein a color of said indicia layer is chosen to provide a color contrast with respect to said upper photoluminescent layer (Column 3 Lines 62-Column 4 Line 20, Sutter).  
Regarding claims 10-12, Sutter in view of Zampa in view of Grassl discloses the photoluminescent identifier system displaying a pattern (Figure 2-7, Sutter).  Sutter in view of Zampa in view of Grassl does not directly disclose the photoluminescent layer to include a darker border and a second colored border; wherein said indicia is outlined in a dark or black outline.  Printed matter modification is common and well known in the art.  It would have been obvious to a person having ordinary skill in the art to modify the display pattern to a design specification.  Such a modification would provide a means to enhance the visual display properties.  
Regarding claim 13, Sutter in view of Zampa in view of Grassl discloses the photoluminescent identifier system further including a photoluminescent identifier 
Regarding claims 15-18, Sutter in view of Zampa in view of Grassl discloses the photoluminescent identifier system; wherein said indicia associated with said photoluminescent identifier system provides recognition of an individual firefighter; wherein said photoluminescent identifier system is secured to a firefighter's helmet (Column 3 Lines 7-24, Grassl).  Sutter in view of Zampa in view of Grassl does not directly disclose wherein said photoluminescent identifier system is secured to a firefighter's air tank; wherein said firefighting equipment is a facemask, and wherein said photoluminescent identifier system is secured to a front surface of said facemask.  Orientation modification is common and well known in the art.  It would be obvious to place the identifier on equipment that will enhance the identifying intent of the invention.  Such a modification would provide a means to label equipment for identification.  

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sutter in view of Zampa in view of Grassl further in view of Sithya S. Khieu U.S. Patent Publication 2010/0299984 A1 (Khieu).  
Regarding claims 5 and 6, Sutter in view of Zampa in view of Grassl discloses the photoluminescent identifier system having the bottom layer (Sutter).  Sutter in view of Zampa in view of Grassl does not directly disclose the bottom layer to include a first portion of a hook and loop fastening system that is heat bonded to the reflective layer.  Khieu discloses an identifier that is secured to an object wherein the attachment is facilitated by a hook and loop fastening system that is heat bonded to a layer of the identifier ([0019]).  

Regarding claim 7, Sutter in view of Zampa in view of Grassl in view of Khieu discloses the photoluminescent identifier system comprising the bottom layer (Element 1, Sutter).  Sutter in view of Zampa in view of Grassl in view of Khieu does not directly disclose the bottom layer to include a black background.  Color modification is a common and obvious design modification well known in the art.  Such a modification would provide a means to enhance the display properties of the identifier.  

Claims 14, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sutter in view of Zampa in view of Grassl further in view of Joseph A. Gonzalez U.S. Patent 9,775,391 B1 (Gonzalez).  
Regarding claims 14, 19 and 20, Sutter in view of Zampa in view of Grassl discloses the photoluminescent identifier system.  Sutter in view of Zampa in view of Grassl does not directly disclose the components to be fire-resistant to temperatures up to 500 degrees Fahrenheit.  Gonzalez discloses an identifier system wherein said components of said photoluminescent identifier system are fire-resistant to temperatures up to 500 degrees Fahrenheit (Column 18 Line 58-Column 19 Line 15); wherein at least a portion of the indicia is infrared reflective (Column 19 Line 32-50).  
Therefore it would have been an obvious modification well known in the art at the time the invention was made to modify Sutter in view of Zampa in view of Grass as taught by Gonzalez to include Gonzalez’ identifier material properties.  Such a modification would .  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN H KIM whose telephone number is (571)272-7788.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHIN H KIM/Primary Examiner, Art Unit 3636